Citation Nr: 1630946	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  11-01 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for tinea pedis.

2.  Entitlement to a rating in excess of 10 percent for a low back disability.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1991 to November 1995.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Newark, New Jersey Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for lumbar spondylosis, rated 10 percent, effective March 30, 2009.  In May 2011, a videoconference hearing was held before a Veterans Law Judge (VLJ) who is no longer with the Board; a transcript of the hearing is associated with the record.  By April 2013 correspondence, the Veteran was offered the opportunity for another Board hearing (before a VLJ who would decide his appeal); he did not respond, and the Board proceeds with the assumption that he does not desire another hearing.  In June 2013 and October 2014, these matters were remanded for further development (by VLJs other than the undersigned).  A July 2015 rating decision granted service connection (and separate 20 percent ratings, each) for neuropathy of both lower extremities.  He has not filed a notice of disagreement with that determination, and those ratings are not at issue herein.  The case is now before the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pertinent postservice treatment records appear to be outstanding.  The Veteran receives ongoing VA treatment for the disabilities at issue; the most recent records of such treatment are dated in December 2015.  Updated records of the treatment are likely to contain pertinent information, are constructively of record, and must be secured.

The October 2015 Board remand, in part, sought an advisory medical opinion as to whether the Veteran's tinea pedis may be related to his service.  The Board directed the examiner to consider a June 1993 STR noting ingrown toenails, an October 1994 STR noting raised lesions on the hands, legs, and buttocks, and that when he first sought VA treatment for a foot fungus and skin-cracking problem in December 2008, the Veteran reported he had experienced such problems since service.  Notably, a prior VA medical opinion had incorrectly found that the earliest notation of skin complaints postservice was in May 2013.  However, the January 2016 VA opinion obtained on remand continued to note there was  no pertinent treatment prior to 2009, and did not acknowledge the Veteran's December 2008 report in that his foot fungus and cracking had been present since service.  While the Veteran is not competent to establish by his own observation that he has had tinea pedis, specifically, since service (because the diagnosis of a specific skin disability is a medical question beyond the scope of lay observation), he is competent to establish by his own accounts continuity of lay observable symptoms such as a foot fungus and skin cracking.  Accordingly, the opinion offered is based on an incomplete and inaccurate factual premise, and is inadequate for rating purposes.  Development for an adequate medical advisory opinion is necessary.

A June 2009 VA examination report notes a diagnosis of low back degenerative disc disease (DDD), confirmed by X-rays.  Subsequent (February 2015 and January 2016) VA examiners found that the Veteran does not have intervertebral disc syndrome (IVDS), but do not account for the June 2009 X-ray findings of lumbar DDD (or the February 2015 examination findings of moderate radicular involvement of the sciatic nerve in both lower extremities, which suggest underlying disc pathology -which is not service connected and separately rated).  The facially conflicting findings on VA examinations must be reconciled.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record all updated (i.e., those not already in the record, to the present) records of VA evaluations or treatment the Veteran has received for foot skin and low back disabilities, to specifically include all such records dated since December 2015.  

2. The AOJ should then arrange for the Veteran to be examined by an appropriate physician to determine the likely etiology of his tinea pedis.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record, and examination/interview of the Veteran, the examiner should provide an opinion that identifies the most likely etiology for the Veteran's tinea pedis, and specifically, whether it is at least as likely as not (a 50 % or better probability) that it is related to (was incurred or aggravated in) his service.  

The examiner must acknowledge the Veteran's report (noted in a December 2008 VA treatment record) that he has had a foot fungus and skin cracking since service, and specifically discuss the proposed theory of entitlement that the tinea pedis became manifest in service, and has persisted since. 

All opinions must include rationale.

3.  The AOJ should also arrange for the Veteran to be examined by an orthopedic spine surgeon to ascertain the severity of his service-connected low back disability.  The Veteran's record must be reviewed by the examiner in conjunction with the examination, and any tests or studies deemed necessary should be completed.  The examiner should indicate whether the Veteran has both degenerative joint disease (DJD) and degenerative disc disease (DDD or IVDS).  If IVDS is not found, the examiner should reconcile that finding with the finding of degenerative disc disease (including by X-ray) on June 2009 examination (and the findings of bilateral lower extremity neurological manifestations, which, to a layperson at least, suggest underlying disc pathology.  

The examiner should report all findings in detail (to include active and passive ranges of motion of the thoracolumbar spine with notation of any additional limitation due to factors such as pain, weakness, stiffness, etc., with weight bearing and non-weight bearing, or during flare-ups).  The examiner should note whether the low back is ankylosed (and if so, the position of ankylosis).  The examiner should also note whether there are any further (i.e., than sciatica of both lower extremities) neurological manifestations of the low back disability.  If IVDS is found, the examiner must note whether the Veteran has had incapacitating episodes of IVDS (and if so, their frequency and duration).  

All opinions must include rationale.

4.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

